C. A. 2d Cir. Certiorari granted limited to Question 1 presented by petition which reads as follows:
“1. Do not the federal wagering tax statutes here involved violate the petitioner’s privilege against self-incrimination guaranteed by the Fifth Amendment? Should not this court, especially in view of its recent decision in Albertson v. Subversive Activities Control Board, 382 U. S. 70 (1965), overrule United States v. Kahriger, 345 U. S. 22 (1953) and Lewis v. United States, 348 U. S. 419 (1955)?”